Citation Nr: 9923877	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-06 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her husband and M. S., Ph.D.


ATTORNEY FOR THE BOARD

R. W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought.  The 
veteran, who had active service from December 1979 to March 
1980, and from March 1982 to March 1985, appealed that 
decision.

The Board notes that the veteran's claim for service 
connection is discussed in the REMAND portion of this 
decision following the ORDER below.

The veteran requested a hearing before the Board sitting in 
Washington, D.C., in a form received in January 1999.  The 
veteran was scheduled for a hearing for May 1999, but in 
correspondence received in May 1999, the veteran canceled the 
hearing.  The appeal has since been referred to the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran has asserted that she was sexually assaulted 
during service.

2.  Competent medical evidence has been submitted 
establishing a nexus between a current diagnosis of PTSD and 
the asserted in-service sexual assault.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  However, 
eligibility for a PTSD service connection award requires 
more; specifically, (1) a current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor. 38 C.F.R. § 3.304(f); 
see also, Gaines v. West, 11 Vet. App. 353 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

VA regulations state that if the veteran has not engaged in 
combat with the enemy, the veteran's lay testimony, by itself 
will not be enough to establish the occurrence of the alleged 
stressor.  In this event corroboration of the stressor is 
required.  The United States Court of Appeals for Veterans 
Claims (Court) has upheld VA regulations for corroboration of 
the claimed in-service stressor.  See Cohen, supra.

The veteran's central contention is that she has PTSD as a 
result of a sexual assault that occurred during service.  She 
has specifically stated that her former commander raped her 
on one occasion and on another occasion forced her to submit 
to being photographed in the nude.  Correspondence dated 
September 1997 from Monica Schnicke, Ph.D. one of the 
veteran's clinicians, of the Vet Center, related a current 
diagnosis of PTSD to an in-service sexual assault.  Other 
medical evidence, from other treatment providers, relates 
substantially the same thing.  In addition, correspondence 
dated April 1992 from Lawrence, Kuhn, M.D., to the veteran's 
previous employer also indicated that testing reflected 
symptoms characteristic of psychotic thinking, including 
schizophreniform illness or a phase of manic depressive 
illness.  The Board finds that this evidence makes the 
veteran's claim well-grounded, thus triggering the VA's duty 
to assist.  38 U.S.C.A. § 5107(a) (West 1991).

REMAND

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

In a recent case, the Court stated that once a claim for 
service connection for PTSD has been submitted based upon 
sexual assault, the VA's duty to assist requires compliance 
with the VA adjudication manual in the development of the 
claim.  Specifically, in the absence of direct supporting 
evidence, secondary evidence may need interpretation by a VA 
neuropsychiatric physician to relate behavioral changes to 
the asserted assault.  Patton v. West, 12 Vet. App. 272, 279 
(1999), citing Manual M21-1, Part III, Para. 5.14c(9).  

In this claim, the veteran's service medical records do not 
contain evidence that she sought treatment subsequent to the 
asserted sexual assault.  To date, the veteran has not been 
provided a VA psychiatric examination, which may in fact be 
useful in adjudicating this claim.  The Board finds that 
further development of secondary evidence is thus required, 
and the claim for service connection is REMANDED for the 
following action:

1.  The RO is requested to provide the 
veteran with a comprehensive VA 
neuropsychiatric examination to determine 
the etiology and nature of the veteran's 
psychiatric disorder(s).  In this regard, 
the examiner is asked to ascribe the most 
appropriate diagnosis/es to the veteran's 
psychiatric disorder(s).  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be conducted.  The complete rationale for 
each opinion expressed should be set 
forth.  In particular, the examiner is 
requested to review the veteran's claims 
file, looking at the veteran's total 
behavioral history, in particular those 
events documented prior to and subsequent 
to the asserted in-service assault.  In 
this respect, the examiner is asked to 
review and comment on the veteran's 
assertions contained in equal employment 
opportunity complaint documents.  
Further, the examiner is requested to 
comment on any noted behavioral changes 
that would be consistent with PTSD 
subsequent to the asserted assault.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), the 
claims file must be made available to the 
examiner for review.

2.  Thereafter, the RO is requested to 
readjudicate the veteran's claims for 
service connection based upon all the 
evidence of record. If any benefit sought 
is not granted in full, the veteran and 
her representative should be furnished a 
supplemental statement of the case.  
Thereafter, the veteran and her 
representative should be afforded the 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.








The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence she desires to be considered in connection with her 
current appeal.  No action is required until she is notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 


